UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6369


COREY LAMONDE JAMES,

                Plaintiff - Appellant,

          v.

GARY D. MAYNARD; GENE M. JOHNSON,

                Defendants – Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-02885-AW)


Submitted:   May 26, 2011                 Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Lamonde James, Appellant Pro Se. Nichole Cherie Gatewood,
Stephanie Judith Lane Weber, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Corey Lamonde James appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.               We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     James v. Maynard, No. 8:09-cv-02885-AW (D. Md. filed

Feb. 22, 2011; entered Feb. 23, 2011).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                    2